755 F.2d 912
AMERICAN FINANCIAL ASSOCIATES, LTD., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 84-1541.
United States Court of Appeals, Federal Circuit.
March 4, 1985.

Appealed from:  U.S. Claims Court;  Gibson, Judge.
Edgar A. Blumenfeld, Chicago, Ill., argued for appellant.
M. Susan Burnett, Dept. of Justice, Washington, D.C., argued for appellee.  With her on the brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C.
Before BENNETT, NIES and NEWMAN, Circuit Judges.
BENNETT, Circuit Judge.


1
American Financial Associates, Ltd.  (AFA), appeals that portion of the decision of the United States Claims Court, 5 Cl.Ct. 761 (1984), granting the United States' motion for summary judgment on the AFA's claim for payment of $134,066.55 on contract No. N00612-80-D-7004.  Having fully considered the record and the submissions of the parties, we affirm on the basis of the thorough and well-reasoned opinion of the court below.


2
AFFIRMED.